Henderson Harbor Mariners' Mar., Inc. v I.F.S. Lisbon (2018 NY Slip Op 01825)





Henderson Harbor Mariners' Mar., Inc. v I.F.S. Lisbon


2018 NY Slip Op 01825


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


425 CA 17-01826

[*1]HENDERSON HARBOR MARINERS' MARINA, INC., AND MARLA COHEN, PLAINTIFFS-RESPONDENTS,
vI.F.S. LISBON, ET AL., DEFENDANTS, AND UPSTATE NATIONAL BANK, DEFENDANT-APPELLANT. 


BARCLAY DAMON LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
AMDURSKY, PELKY, FENNELL AND WALLEN, P.C., OSWEGO (TIMOTHY J. FENNELL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), dated January 6, 2017. The order, among other things, denied in part the motion of defendant Upstate National Bank for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court